Exhibit 10.11.19



NINETEENTH AMENDMENT TO CREDIT AGREEMENT
THIS NINETEENTH AMENDMENT TO CREDIT AGREEMENT (this “Nineteenth Amendment”) is
made and entered into as of August 15, 2011, by and among the financial
institutions identified on the signature pages hereof (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO CAPITAL FINANCE, INC. (formerly known as WELLS FARGO
FOOTHILL, INC.), a California corporation, as arranger and administrative agent
for the Lenders (in such capacities, together with any successor arranger and
administrative agent, “Agent”), and TRC COMPANIES, INC., a Delaware corporation
(the “Administrative Borrower”), on behalf of all Borrowers.
WITNESSETH:
WHEREAS, the Administrative Borrower, the Administrative Borrower's Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement dated as of July 17, 2006 (as amended as of October 31, 2006, as of
November 29, 2006, as of December 29, 2006, as of January 31, 2007, as of July
30, 2007, as of September 25, 2007, as of November 28, 2007, as of December 14,
2007, as of March 3, 2008, as of April 4, 2008, as of April 22, 2008, as of May
20, 2008, as of August 19, 2008, as of May 29, 2009, as of January 19, 2010, as
of January 28, 2011, as of February 25, 2011, and as of June 6, 2011, and as the
same may be further amended, modified, supplemented or amended and restated from
time to time, the “Credit Agreement”); and
WHEREAS, Agent, the Lenders and the Borrowers have agreed to amend the Credit
Agreement, all as herein provided subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:
Section 1.Definitions. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.


Section 2.Amendments to Credit Agreement. Subject to the terms and conditions
set forth herein, the Credit Agreement is hereby amended, as of the Effective
Date (as defined below), as follows:


2.01. Amendment to Section 2.12. Section 2.12(a) of the Credit Agreement is
hereby amended by deleting the words “the Letter of Credit Usage would exceed
$15,000,000” in clause (ii) thereof and inserting “the Letter of Credit Usage
would exceed $25,000,000” in lieu thereof.


2.02. Amendment to Section 6.16(a). Section 6.16(a) of the Credit Agreement is
hereby amended by deleting it in its entirety and inserting the following in
lieu thereof:


(a)    Minimum EBITDA. Fail to achieve EBITDA, measured on a quarterly basis, of
at least the required amount set forth in the following table for the applicable
period set forth opposite thereto:
Applicable Amount
Applicable Period
$12,400,000
For the 12 month period ending June 30, 2011
$3,000,000
For the 3 month period ending September 30, 2011
6,000,000
For the 6 month period ending December 31, 2011
$10,000,000
For the 9 month period ending March 31, 2012
$12,500,000
For the 12 month period ending June 30, 2012
$12,500,000
For the 12 month period
ending each fiscal quarter thereafter





--------------------------------------------------------------------------------

Exhibit 10.11.19



2.03. Amendment to Section 6.16(d). Section 6.16(d) of the Credit Agreement is
hereby amended by deleting it in its entirety and inserting the following in
lieu thereof:


(d)    Minimum Fixed Charge Coverage Ratio. Fail to achieve Fixed Charge
Coverage Ratio, measured on a quarterly basis, of at least the required ratio
set forth in the following table for the applicable period set forth opposite
thereto; provided that if for the 30-day period prior to the then most recent
quarter-end the average sum of Borrowers' and their Restricted Subsidiaries'
Excess Availability plus Qualified Cash (which shall not exceed $15,000,000 for
purposes of this calculation regardless of the actual amount of Qualified Cash)
is greater than $20,000,000, then the provisions of this Section 6.16(d) shall
be deemed not to apply to the applicable period ending in such quarter;
provided, further, that notwithstanding the immediately preceding proviso, if
the sum of Borrowers' and their Restricted Subsidiaries' Excess Availability
plus Qualified Cash (which shall not exceed $10,000,000 for purposes of this
calculation regardless of the actual amount of Qualified Cash) is less than or
equal to $15,000,000 at any time during the then most recent quarter-end, then
the provisions of this Section 6.16(d) shall apply to the applicable period
ending in such quarter and all subsequent quarters during the term of this
Agreement, and the immediately preceding proviso shall no longer be applicable
even if for the 30-day period prior to any subsequent quarter-end the average
sum of Borrowers' and their Restricted Subsidiaries' Excess Availability plus
Qualified Cash (which shall not exceed $15,000,000 for purposes of this
calculation regardless of the actual amount of Qualified Cash) is greater than
$20,000,000:
Applicable Ratio
Applicable Period
1.00:1.00
For the 12 month period ending June 30, 2011
1.00:1.00
For the 12 month period
ending each fiscal quarter thereafter



2.04. Amendment to Definition of EBITDA in Schedule 1.1. The definition of
“EBITDA” in Schedule 1.1 to the Credit Agreement is hereby amended by deleting
it in its entirety and inserting the following in lieu thereof:


“EBITDA” means, with respect to any fiscal period, Parent's and its
Subsidiaries' consolidated net earnings (or loss), minus (a) without duplication
and to the extent included in determining Parent's and its Subsidiaries'
consolidated net earnings (or loss) for such period, the sum for such period of
(i) extraordinary gains and (ii) interest income (excluding interest income
related to any Exit Strategy Program), in the case of each of clauses (a)(i) and
(a)(ii) above determined on a consolidated basis in accordance with GAAP, plus
(b) without duplication and to the extent deducted in determining Parent's and
its Subsidiaries' consolidated net earnings (or loss) for such period, the sum
for such period of (i) interest expenses, (ii) income taxes, (iii) depreciation
and amortization, (iv) restructuring charges incurred during the fiscal year
ended June 30, 2008 in an aggregate amount not to exceed $2,750,000, (v)
restructuring charges incurred during the fiscal year ended June 30, 2009 in an
aggregate amount not to exceed $1,500,000 (provided that no amount under this
clause (v) shall be added back for purposes of calculating EBITDA unless and
until Agent has received satisfactory documentation and other evidence relating
to any such restructuring charges), (vi) restructuring charges incurred during
the fiscal year ended June 30, 2010 in an aggregate amount not to exceed
$3,000,000 (provided that no amount under this clause (vi) shall be added back
for purposes of calculating EBITDA unless and until Agent has received
satisfactory documentation and other evidence relating to any such restructuring
charges), (vii) restructuring charges incurred during the fiscal year ended June
30, 2011 in an aggregate amount not to exceed $1,250,000 (provided that no
amount under this clause (vii) shall be added back for purposes of calculating
EBITDA unless and until Agent has received satisfactory documentation and other
evidence relating to any such restructuring charges), (viii) charges incurred
during the fiscal year




--------------------------------------------------------------------------------

Exhibit 10.11.19

ended June 30, 2011 in an aggregate amount not to exceed $19,500,000 relating to
legal costs and reserves as previously discussed with Agent (provided that no
amount under this clause (viii) shall be added back for purposes of calculating
EBITDA unless and until Agent has received satisfactory documentation and other
evidence relating to any such charges), (ix) non-cash losses incurred in
connection with the Exit Strategy Program solely to the extent such losses are
reimbursable to Parent or one of its Subsidiaries under insurance policies with
AIG (or another insurer), and (x) non-cash goodwill impairment charges and
non-cash dividend and preferred stock accretion charges, in the case of each of
clauses (b)(i) through and including (b)(x) above, determined on a consolidated
basis in accordance with GAAP.”
Section 3.Representations and Warranties. In order to induce Agent and the
Lenders to enter into this Nineteenth Amendment, the Administrative Borrower,
for itself and on behalf of all of the other Borrowers, hereby represents and
warrants that:


3.01. No Default. At and as of the date of this Nineteenth Amendment and at and
as of the Effective Date and both prior to and after giving effect to this
Nineteenth Amendment, no Default or Event of Default exists and is continuing.


3.02. Representations and Warranties True and Correct. At and as of the date of
this Nineteenth Amendment and both prior to and after giving effect to this
Nineteenth Amendment, each of the representations and warranties contained in
the Credit Agreement and other Loan Documents is true and correct in all
material respects.


3.03. Corporate Power, Etc. Administrative Borrower (a) has all requisite
corporate power and authority to execute and deliver this Nineteenth Amendment
and to consummate the transactions contemplated hereby for itself and, in the
case of Administrative Borrower, on behalf of all of the other Borrowers, and
(b) has taken all action, corporate or otherwise, necessary to authorize the
execution and delivery of this Nineteenth Amendment and the consummation of the
transactions contemplated hereby for itself and, in the case of Administrative
Borrower, on behalf of all of the other Borrowers.


3.04. No Conflict. The execution, delivery and performance by Administrative
Borrower (on behalf of itself and all of the other Borrowers) of this Nineteenth
Amendment will not (a) violate any provision of federal, state, or local law or
regulation applicable to any Borrower, the Governing Documents of any Borrower,
or any order, judgment or decree of any court or other Governmental Authority
binding on any Borrower, (b) conflict with or result in any breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower, (c) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of any Borrower, other than Permitted Liens, or (d) require any
approval of any Borrower's interestholders or any approval or consent of any
Person under any material contractual obligation of any Borrower, other than
consents or approvals that have been obtained and that are still in force and
effect.


3.05. Binding Effect. This Nineteenth Amendment has been duly executed and
delivered by the Administrative Borrower (on behalf of itself and all of the
other Borrowers) and constitutes the legal, valid and binding obligation of the
Administrative Borrower (on behalf of itself and all of the other Borrowers),
enforceable against the Administrative Borrower (on behalf of itself and all of
the other Borrowers) in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors' rights generally, and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


Section 4.Conditions. This Nineteenth Amendment shall be effective upon the
fulfillment by the Borrowers, in a manner satisfactory to Agent and the Lenders,
of all of the following conditions precedent set forth in this Section 4 (such
date, the “Effective Date”):


4.01. Execution of the Nineteenth Amendment. Each of the parties hereto shall
have executed an original counterpart of this Nineteenth Amendment and shall
have delivered (including by way of telefacsimile or




--------------------------------------------------------------------------------

Exhibit 10.11.19

electronic mail) the same to Agent.


4.02. Representations and Warranties. As of the Effective Date, the
representations and warranties set forth in Section 3 hereof shall be true and
correct.


4.03. Amendment Fee. Borrowers shall have paid to Agent, for the ratable benefit
of the Lenders, in immediately available funds, an amendment fee equal to
$10,000.


4.04. Compliance with Terms. Borrowers shall have complied in all respects with
the terms hereof and of any other agreement, document, instrument or other
writing to be delivered by Borrowers in connection herewith.


4.05. Delivery of Other Documents. Agent shall have received all other
instruments, documents and agreements as Agent may reasonably request, in form
and substance reasonably satisfactory to Agent.


Section 5.Miscellaneous.


5.01. Continuing Effect. Except as specifically provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.


5.02. No Waiver; Reservation of Rights. This Nineteenth Amendment is limited as
specified and the execution, delivery and effectiveness of this Nineteenth
Amendment shall not operate as a modification, acceptance or waiver of any
provision of the Credit Agreement, or any other Loan Document, except as
specifically set forth herein. Notwithstanding anything contained in this
Nineteenth Amendment to the contrary, Agent and the Lenders expressly reserve
the right to exercise any and all of their rights and remedies under the Credit
Agreement, any other Loan Document and applicable law in respect of any Default
or Event of Default.
 
5.03. References.


(a)    From and after the Effective Date, (i) the Credit Agreement, the other
Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Nineteenth Amendment and (ii) all of the terms and provisions of this Nineteenth
Amendment are hereby incorporated by reference into the Credit Agreement, as
applicable, as if such terms and provisions were set forth in full therein, as
applicable.
(b)    From and after the Effective Date, (i) all references in the Credit
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended hereby and (ii) all references in the Credit Agreement, the other Loan
Documents or any other agreement, instrument or document executed and delivered
in connection therewith to “Credit Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended hereby.
5.04. Governing Law. THIS NINETEENTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


5.05. Severability. The provisions of this Nineteenth Amendment are severable,
and if any clause or provision shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision in this Nineteenth Amendment in
any jurisdiction.


5.06. Counterparts. This Nineteenth Amendment may be executed in any number of
counterparts,




--------------------------------------------------------------------------------

Exhibit 10.11.19

each of which counterparts when executed and delivered shall be an original, but
all of which shall together constitute one and the same instrument. Delivery of
an executed counterpart of this Nineteenth Amendment by telefacsimile or
electronic mail shall be equally effective as delivery of a manually executed
counterpart. A complete set of counterparts shall be lodged with the
Administrative Borrower, Agent and each Lender.


5.07. Headings. Section headings in this Nineteenth Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Nineteenth Amendment for any other purpose.


5.08. Binding Effect; Assignment. This Nineteenth Amendment shall be binding
upon and inure to the benefit of Borrowers, Agent and the Lenders and their
respective successors and assigns; provided, however, that the rights and
obligations of Borrowers under this Nineteenth Amendment shall not be assigned
or delegated without the prior written consent of Agent and the Lenders.


5.09. Expenses. Borrowers agree to pay Agent upon demand, for all reasonable
expenses, including reasonable fees of attorneys and paralegals for Agent and
the Lenders (who may be employees of Agent or the Lenders), incurred by Agent
and the Lenders in connection with the preparation, negotiation and execution of
this Nineteenth Amendment and any document required to be furnished herewith.


5.10. Integration. This Nineteenth Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.


[Signature page follows]








































--------------------------------------------------------------------------------

Exhibit 10.11.19

IN WITNESS WHEREOF, the parties hereto have caused this Nineteenth Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.


 
ADMINISTRATIVE BORROWER:
TRC COMPANIES, INC., a Delaware corporation, as Administrative Borrower, on
behalf of itself and all other Borrowers
By: /s/ Martin H. Dodd
Name: Martin H. Dodd
Title: Senior Vice President
 
 
 
AGENT AND LENDERS:
WELLS FARGO CAPITAL FINANCE, INC. (formerly known as WELLS FARGO FOOTHILL,
INC.), as Agent and as Lender
By: /s/ Jason P. Shanahan
Name: Jason P. Shanahan
Title: Vice President
 
 







































[SIGNATURE PAGE OF NINETEENTH AMENDMENT TO CREDIT AGREEMENT]


